               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


                                           )
GEORGIA SHIFT, LYNN BRINDELL,              )
VELMA LAMBERT, AND                         )
NYOTA EDJIDJIMO                            )
                                           )
                   Plaintiffs              )
      vs.                                  )      Civil Action No.:
                                           )      1:19-CV-01135-AT
GWINNETT COUNTY,                           )
GWINNETT COUNTY BOARD OF                   )
REGISTRATION AND ELECTIONS,                )
FULTON COUNTY,                             )
FULTON COUNTY BOARD OF                     )
REGISTRATION AND ELECTIONS,                )
DEKALB COUNTY,                             )
DEKALB COUNTY BOARD OF                     )
REGISTRATION AND ELECTIONS,                )
COBB COUNTY, and                           )
COBB COUNTY BOARD OF                       )
ELECTIONS AND REGISTRATION                 )
                                           )
                   Defendants.             )
                                           )

                       FIRST AMENDED COMPLAINT
      Plaintiffs Georgia Shift, Lynn Brindell, Velma Lambert, and Nyota Edjidjimo,

by and through the undersigned attorneys, file this First Amended Complaint, and

allege upon knowledge as to its own conduct and upon information and belief as to

the conduct of others, as follows:
                        THE NATURE OF THE CASE
      1.     “No right is more precious in a free country than that of having a voice

in the election of those who make the laws under which, as good citizens, we must

live.” Wesberry v. Sanders, 376 U.S. 1, 17 (1964). As the Supreme Court

recognized in Wesberry, the right to vote and to have that vote counted is a

fundamental constitutional right for all United States citizens.

      2.     In Georgia, it is the responsibility and obligation of both the county

governments and their boards of elections to ensure that there are sufficient polling

places, voting machines, and election staff to properly administer elections.

      3.     Gwinnett, Fulton, DeKalb, and Cobb Counties (the “Counties” or

“County Defendants”) are the four most populous counties in Georgia, with more

than 2.2 million of Georgia’s 6.6 million registered voters. The Counties have

failed to provide their respective boards of elections enough polling places, voting

machines, and elections staff, among other things, resulting in voter

disenfranchisement that undermines our democracy.

      4.     Gwinnett County Board of Registration and Elections, Fulton County

Board of Registration and Elections, DeKalb County Board of Registration and

Elections, and Cobb County Board of Elections and Registration (the “Boards of

Elections” or the “BOE Defendants,” and with the County Defendants, the


                                         2
“Defendants”) are the respective Boards of Elections for each County. The Boards

of Elections are charged with the responsibility of running the day-to-day

operations of elections, and their failures to do so properly have resulted in the

oppression of voters’ sacred, constitutional right to vote.

        5.   Unpreparedness for elections can trigger and has triggered

unreasonably long lines – taking voters four hours or more to cast a ballot – that

result in an undue burden on the right to vote.

        6.   The Counties and Boards of Elections have also failed to provide

sufficient elections staff, which leads to the delayed processing of absentee ballot

applications and absentee ballots, resulting in outright disenfranchisement of

absentee voters who did not receive their ballots in the mail until it was too late to

vote.

        7.   Though the State bears its own responsibility for enacting and

enforcing laws and policies that protect the fundamental right to vote, the

widespread operational problems described above are directly traceable to the

actions and/or inactions of the four Counties and Boards of Elections. That is

because under current Georgia law, each individual county is ultimately

responsible for approving and providing the resources (e.g., polling places, voting

machines and elections staff) required to run and operate elections, and the boards

                                         3
of election, in turn, are responsible for properly running the day-to-day operations

of elections.

      8.        As described further below, each County’s Board of Elections has

failed to determine, request, vet, and provide sufficient facilities, and voting

equipment, which has resulted in unreasonably long lines and has even prevented

citizens from casting their votes—an obvious and foreseeable consequence.

Likewise, the Counties have failed to determine, approve, and provide sufficient

resources for elections, preventing their Boards of Elections from carrying out their

statutory and constitutional mandates. In failing to carry out their responsibilities

and obligations, Defendants caused harm, and will continue to cause harm, of

constitutional proportions.

      9.        The Counties have attempted to evade their responsibilities, by, for

example, blaming past problems on higher than expected voter turnout. But the

very term “high-turnout election”—those in which approximately 57% of

registered voters attempt to cast a ballot—is a cynical misnomer. Counties are

constitutionally required to ensure that all elections do not result in widespread

burdens on the right to vote, and should strive for turnout exceeding that of what

the Counties have labeled “high turnout elections” to be the norm.




                                          4
      10.    History has shown that, absent Court intervention, nothing will

change and confirms the fundamental, systemic burdens, and unfairness of the

voting system in the Counties. For example, as demonstrated in various Board of

Elections meeting minutes prior to the 2018 election, the Boards of Elections were

fully aware of issues relating to inadequate training of poll workers and high

turnout of voters, and yet they did nothing. As a result, they remained unprepared

for the election and failed to administer the election properly. A Court order is

necessary to ensure that the Counties and their Boards of Elections will voluntarily

take corrective actions that they previously refused to take.

      11.    If the Court waits until the Counties approve election budgets for

2020, or waits until the 2020 elections themselves occur to adjudicate this matter,

it will be too late to protect the fundamental right to vote. Given the imminence of

the 2020 elections, there will not be ample opportunity later to remedy these

failures. Without intervention from the Court, voters will continue to be

disenfranchised—an injury that money cannot compensate. Public interest will be

served by ensuring that voters have the opportunity to vote and have their votes

actually counted.




                                         5
                         JURISDICTION AND VENUE
       12.    This action arises under 42 U.S.C. § 1983 and the Fourteenth

 Amendment to the United States Constitution.         Accordingly, this Court has

 jurisdiction under 28 U.S.C. §§ 1331 and 1343.

       13.    Venue in this Court is proper under 28 U.S.C. § 1391 because the

 events giving rise to Plaintiffs’ claims arose in this district and division. All

 Defendants are located within this district and division.

                                    PARTIES

A.   Organizational Plaintiff

       14.    Plaintiff Georgia Shift is a civic organization based out of Augusta,

 Georgia that gives marginalized young people, including young people of color, a

 seat at the table of democracy through electoral action, hands-on education, and

 civic media programs. In the most recent election, Georgia Shift was active in

 assisting voter registration and get-out-the-vote efforts in the Counties. Georgia

 Shift is committed to increasing political engagement in young people. By

 knocking on doors, speaking to young voters about important issues on the ballot,

 passing out informational pamphlets, visiting universities to help students request

 absentee ballots, and giving rides to polls on election day, Georgia Shift seeks to




                                         6
 engage young people on legislative issues, civic education, and policy that impacts

 them.

B.   Individual Plaintiffs
         15.   Plaintiff Lynn Brindell is a resident of Fulton County. She faced

 delays and difficulties with voting in the 2018 election due to machine

 malfunctions. She and her husband went to vote during the early voting period at

 the Chastain Park recreational center, but as they approached the front of the line

 and were allowed into the room to vote, all of the voting machines went down.

 She and her husband, who was suffering from stage 4 cancer, sat and waited for

 approximately 20 minutes, but the machines were still down. When Ms. Brindell

 asked how long the wait would be, or if they could go somewhere else to vote, poll

 workers informed Ms. Brindell and her husband that they didn’t know how long

 the wait would be, and that it appeared machines were down across multiple

 polling locations, so they left. Ms. Brindell was forced to take time out of her day

 the next day to vote.

         16.   Plaintiff Velma Lambert is a resident of Gwinnett County. She faced

 inordinate delays due to long lines and machine malfunctions when she voted in

 the 2018 election. When she went to vote at Evangel Community Church, she was

 forced to wait in line for approximately three hours. Ms. Lambert witnessed


                                         7
 elderly individuals who had difficulty standing in line for such a long time; she

 also witnessed several people leave without voting because the line was too long.

 When she finally went into the polling place to vote, she found that only two

 machines were operational.       And the machine Ms. Lambert used was

 malfunctioning. To this day, Ms. Lambert cannot be sure that the machine

 accurately accounted for her vote.

       17.   Plaintiff Nyota Edjidjimo is a resident of Gwinnett County. She is

 currently attending school in Miami, Florida and was unable to vote in the 2018

 election due to the improper processing of her absentee ballot request. She

 completed an online request for an absentee ballot, which was rejected for reasons

 connected with her signature. The rejection letter was sent to her parent’s house

 despite providing clear instruction on the application that correspondence should

 be sent to her address in Florida. She eventually received notice of the rejection

 and resubmitted her application. She verified that her second application was

 received and accepted but she never received her ballot.

C.   Defendants

       18.   Defendants Gwinnett County, Fulton County, DeKalb County, and

 Cobb County are county governments. Each County is responsible for providing




                                        8
its respective Board of Elections with sufficient resources to ensure they can

properly administer elections.

      19.    Defendants Gwinnett County Board of Registration and Elections,

Fulton County Board of Registration and Elections, DeKalb County Board of

Registration and Elections, and Cobb County Board of Elections and Registration

are the Boards of Elections for each respective county.

                         FACTUAL ALLEGATIONS
      20.    The recent example of the November 2018 election confirms the

fundamental, systemic burdens, and unfairness of the voting system in the

Counties. The November 2018 elections were plagued with problems that placed

inexcusable and unjustifiable burdens on the right to vote in the Counties.

      21. Pursuant to OCGA § 21-2-71, each County is required to “appropriate

annually and from time to time … the funds that it shall deem necessary for the

conduct of primaries and elections.” The County Defendants failed to provide

adequate funds to manage effectively the November 2018 election.

      22. Similarly, pursuant to OCGA § 21-2-70, each Board of Elections is

statutorily responsible for running the day-to-day operations of elections; this

includes, but is not limited to, the following duties: “[t]o select and equip polling

places;” “purchase … and maintain election equipment … and all other supplies


                                         9
for primaries and elections;” “appoint poll officers and other officers to serve in

primaries and elections;” “make and issue such rules, regulations, and instructions,

consistent with law, including the rules and regulations promulgated by the State

Election Board, as … deem[ed] necessary for the guidance of poll officers,

custodians, and electors;” “instruct poll officers and others in their duties;” “inspect

systematically and thoroughly the conduct of primaries and elections … [so that]

primaries and elections may be honestly, efficiently, and uniformly conducted;”

and “prepare annually a budget estimate of … expenses.” The BOE Defendants

failed to administer properly the November 2018 election.

      23.    As detailed below, Defendants’ failings were manifest in numerous

ways during the November 2018 elections, including (1) a lack of polling places

and inadequate staffing, leading to inexcusably long lines; (2) lack of functioning

voting machines and inadequate supplies; and (3) slow processing of registration

and absentee ballot applications.

      24.    Due to Defendants’ failures, Georgia Shift must now divert resources

towards ensuring that voters are able actually to cast a ballot and have it counted,

to compensate for Defendants’ failures to run and fund a proper election. These

resources are diverted away from activities that seek to increase voter turnout and

organize individuals to build political power, towards ensuring that the current

                                         10
system can handle even the existing level of turnout. For example, in the month

of October 2018, one-third of Georgia Shift’s full-time staff was forced to divert

100% of their time from organizing-related work to solely election-related work.

      25.    Furthermore, the delayed processing of absentee ballot applications

and absentee ballots and long lines during the November 2018 election forced

Georgia Shift to divert precious staff time and other resources from its organizing

work leading up to the 2019 legislative session and redirect those limited resources

towards elections. Georgia Shift helped submit at least hundreds of absentee ballot

applications for the November 2018 election. Due to the delayed processing of

these applications, Georgia Shift was forced to follow up with the individual

counties—including County Defendants—repeatedly to see whether they had

processed the application or sent out an absentee ballot yet. Georgia Shift should

not be required to divert its funding to combat the effects of Defendants’ failures

properly to fund and run elections and the resulting disenfranchisement of Georgia

voters in the 2020 general election.

      26.    Furthermore, in the absence of relief, the Individual Plaintiffs and the

citizens who Georgia Shift aims to serve will also suffer serious and irreparable

injury in the form of unlawful disenfranchisement in upcoming elections.




                                        11
A.      Polling Places & Long Lines

          27.    Thousands of Georgian voters, including the Individual Plaintiffs,

    faced severe burdens in trying to cast ballots at their respective polling places.1

    These burdens stemmed from issues relating to inadequate staffing, site selection,

    or other logistical problems at the polling places, which led to unreasonably long

    lines with waits of up to four hours or more at polling places located in each

    County.

          28.    For example, on Election Day in 2018, Rev. Jesse Jackson rushed to

    Fulton County in response to long lines at a polling place in order to encourage

    people not to leave.2

          29.    Forcing voters to stand in line for unreasonable lengths of time is

    inexcusable. For many voters, an hours-long wait to vote is simply not a realistic

    option. Some voters must return to work so that they could earn a livelihood.

    Others are unable to wait in lengthy lines due to familial obligations, such as the



1
  LIVE VOTING UPDATES: Polls are closed — at least most of them, The Atlanta
Journal-Constitution (Nov. 6, 2018), https://www.ajc.com/news/state--regional-
govt--politics/live-updates-georgians-head-the-
polls/DtYWWHcxngbl4SdVaDAyDL/.
2
  Becca Godwin, Jesse Jackson: Issue at Fulton precinct is ‘classic voter
suppression’, The Atlanta Journal-Constitution (Nov. 6, 2018),
https://www.ajc.com/news/local/problem-precincts-reported-fulton-county-
turnout-steady/fPobN87GTle4jWkPtEfmdL/.
                                           12
 need to care for their children. For other voters, such as elderly individuals, waiting

 in long lines puts their very health at risk. Indeed, there are innumerable reasons a

 voter cannot stand in line for unreasonable periods of time, leaving them with no

 option but to depart the polling place without voting.

       30.    These are not hypothetical or isolated incidents. On Election Day

 2018, one organization alone received calls on its hotline or observed through its

 poll observers approximately 640 complaints from electors in Gwinnett County,

 1432 complaints from those in Fulton County, 1159 complaints from those in

 DeKalb County, and 536 complaints from those in Cobb County, ranging from

 issues including, but not limited to, long lines, and machine malfunctions.

       31.    Defendants have thus failed to provide their respective boards of

 elections enough polling places and elections staff, among other things, and/or run

 the day-to-day operations of elections. The myriad of problems voters faced at

 their polling places, including the long lines due to unpreparedness and refusal

 properly to plan for and fund elections in 2018, demonstrate an obvious breakdown

 in the voting system that is unjustifiable.

B.    Voting Machines & Other Election Equipment

       32.    In addition to facing hours-long waits at polling places, voters faced

 further barriers to the ballot in the form of lack of basic supplies, including

                                          13
insufficient numbers of voting machines and/or voting machines that were broken

or malfunctioning.

      33.    These issues represent a complete failure on the part of Defendants

to fulfill their obligations under the Code, which requires Boards of Elections

using these machines to do the following:

 • “examine each unit before it is sent to a polling place, verify that each

    registering mechanism is set at zero, and properly secure each unit so that

    the counting machinery cannot be operated until later authorized,” OCGA §

    21-2-379.6(a);

 • three days before every election, “have each DRE [Direct-Recording

    Electronic voting machine] unit tested to ascertain that it will correctly count

    the votes cast for all offices and on all questions,” OCGA § 21-2-379.6(c);

 • “require that each DRE unit be thoroughly tested … prior to the delivery of

    each DRE unit to the polling place,” OCGA § 21-2-379.7(b);

 • “[p]rior to opening the polls each day[,] … certify that each unit is operating

    properly and is set to zero….” OCGA § 21-2-379.7(b); and

 • “[e]nsure that each DRE unit’s tabulating mechanism is secure throughout

    the day during the primary or election,” OCGA § 21-2-379.7(d)(3).



                                       14
          34.    Defendants’ failure effectively to plan for, manage, and provide the

    necessary resources for the election is apparent in their failure to ensure the

    provision of an adequate number of machines—let alone working machines—to

    accommodate the number of registered voters in the Counties.

          35.    For example, some polling places did not have necessary power

    cords. Failure to provide power cords meant many machines were taken out of

    commission throughout the day, leaving too few working machines and causing

    unnecessary delays.

          36.    Reports from Fulton County revealed that at one polling center, four

    out of five machines were down because of a lack of power cords, with hundreds

    of people still in line. Voters were told to leave and come back later.3

          37.    Likewise, in Gwinnett County, inadequate preparation meant that

    when machines ran out of battery power early in the morning, the polling center

    was shut down while workers left to retrieve power cords that had been forgotten;

    this resulted in a three hour long wait for voters on Election Day 2018.4



3
 LIVE VOTING UPDATES: Polls are closed, supra n. 1.
4
 Michael King & Nick Sturdivant, Gwinnett Co. voters wait for hours after
workers forget power cords for the voting machines, 11 Alive (Nov. 7, 2018).
https://www.11alive.com/article/news/politics/elections/gwinnett-co-voters-wait-
for-hours-after-workers-forget-power-cords-for-the-voting-machines/85-
611764666.
                                            15
      38.     This is an example of how Defendants have failed properly to

provide their respective boards of elections enough voting machines, among

other things, and/or run the day-to-day operations of elections. The Counties

created and contributed to this problem by failing to plan for and allocate the

necessary funds required for elections, including sufficient funding to purchase

and/or repair voting machines. And the Defendants created and contributed to

this problem by failing to provide a sufficient number of voting machines, and

failing to ensure that the machines provided to the polling places actually

functioned.

      39.     The fact that the Governor recently signed the 2019 Georgia Laws

Act 24 (H.B. 316) that, among other changes, institutes a new system to replace

the DREs with newer machines does not cure the impending injury to Plaintiffs

and voters in the Counties. Regardless of which machines are used, the BOE

Defendants have a responsibility to ensure that enough machines are available,

the machines are properly functioning, the staff is properly trained with regard to

the machines, and that items such as power cords are maintained and available on

Election Day. Defendants have failed to satisfy these responsibilities in the past,

and merely purchasing new technology will not redress these failures.




                                        16
       40.    In fact, the introduction of new machines will require additional

 training on how they function, how voters will use them, and, if necessary, how

 to fix them—training that will be entirely new to all involved and will surely be

 accompanied with growing pains. But, as shown above, history teaches us that

 Defendants have been unwilling to do the hard work associated with ensuring

 that the voting machines functioned on Election Day, ensuring that a sufficient

 number of machines are provided to each polling place, and ensuring that there

 are enough polling places to alleviate the long lines associated with the limited

 number of machines. The mere introduction of new machines is thus no cure-all,

 and Defendants’ failure properly to provide for and administer voting machines

 and other equipment must be remedied now.

C.   Absentee Ballots

       41.    Defendants’ failure properly to provide their respective boards of

 elections enough elections staff and/or run the day-to-day operations of elections,

 is in part manifest in the maladministration of absentee ballots in 2018.

 According to BOE Board Minutes, news reports, and other sources, voters in the

 Defendant Counties experienced extraordinary delays and difficulties with

 respect to absentee ballots in the Counties, caused by Defendants’ lack of

 preparedness.

                                         17
           42.    The inordinate delays in the processing of absentee ballot applications

    caused some voters to receive their absentee ballot after Election Day 2018.

    Further, in order for a vote to count, the absentee ballot must be received—not just

    post-marked—by Election Day 2018, and the inordinate delays in the processing

    of absentee ballot applications caused many voters to receive absentee ballots with

    too little time left for them to be received by Election Day 2018.

           43.    For example, according to September 13, 2018 DeKalb County BOE

    Board Minutes, the DeKalb County BOE recognized months before Election Day

    that it had “40,000 registration applications to process” and was receiving over

    “500+ absentee applications per day to be processed.” Despite the large number

    of registration and absentee ballot applications, and despite having many months

    to prepare, DeKalb County and its BOE failed to provide and fund the necessary

    staff and equipment required to process these applications.

           44.    Less than two weeks before Election Day 2018, approximately 4,700

    registered voters who had submitted absentee ballot applications in DeKalb County

    still had not received their ballots.5



5
 Raisa Habersham, Ga. Democrats allege missing absentee ballot applications in
DeKalb, The Atlanta Journal-Constitution (Oct. 26, 2018),
https://www.ajc.com/news/local/democrats-allege-missing-absentee-ballot-
applications-dekalb/H2YfMR6zOoY4CmRYXETyZM/.
                                             18
          45.    Even with notice that additional staffing and other resources were

    needed to administer the upcoming election, the DeKalb BOE still did not do

    enough to oversee the election properly, nor did the County properly fund the

    resources necessary to administer the election, evidencing a reasonable likelihood

    that in the future, the DeKalb BOE and DeKalb County will fail to administer and

    fund elections appropriately.

          46.    Additionally, further evidencing the DeKalb BOE’s lack of

    preparedness, some DeKalb County residents who opted to vote in person instead

    of submitting an absentee ballot were told they had already voted when they arrived

    at the polls on Election Day. Other voters never received their absentee ballots at

    all despite applying for them well ahead of Election Day.6

          47.    One example of this confusion and failure to timely process absentee

    ballot applications is the case of a DeKalb resident—an out of state college

    student—who attempted to vote via absentee ballot, but never received one. To

    make sure her vote counted, the student drove for ten hours to Georgia on Election




6
 Ben Brasch & Raisa Habersham, ‘Multiple’ DeKalb absentee voter issues arise
on Election Day, The Atlanta Journal-Constitution (Nov. 6, 2018),
https://www.ajc.com/news/local/multiple-dekalb-absentee-voter-issues-arise-
election-day/FqgnCqHjjrnAz5sZfd84WP/.
                                           19
    Day 2018, only to be told her voter profile said she had already voted when she

    had not, so she was forced to vote with a provisional ballot.7

D.      Knowledge of the Issues & Insufficient Response
          48.    To provide the necessary tools to ensure citizens are able to exercise

    their right to vote, the Counties must provide sufficient resources.       DeKalb

    County’s 2018 Elections and Registration budget was $4,460,0988; Cobb County’s

    was $3,183,3009; Fulton County’s was $8,174,26010; and Gwinnett County’s was

    $7,892,250.11 For the 2018 election, the County Defendants’ election budgets were

    wholly insufficient, as evidenced by the unpreparedness and failure to provide the

    tools necessary to administer the election.

          49.    These election failures, however, came as no surprise to Defendants

    and are indicative of a widespread practice that imposes a severe burden and

    inequity on the right to vote. In fact, Defendants compounded the operational

    problems.

          50.    For example, according to its July 30, 2018 BOE Board Minutes,

    Cobb County constituents raised concerns with Cobb County BOE officials that a


7
  Id.
8
  FY 2019 Budget, DeKalb County, Georgia, at 169 (Feb. 26, 2019).
9
  FY 2019/2020 Biennial Budget, Cobb County, Georgia, at 15.
10
   2019 Final Adopted Budget, Fulton County, Georgia, at 18 (Jan. 23, 2019).
11
   FY 2018 Budget Resolution Summary, Gwinnett County, Georgia, at 2.
                                            20
voting emergency plan was necessary as early as July 2018. Yet Cobb County and

Cobb County BOE’s inadequate actions caused widespread operational problems.

Their failure to act even in the face of their constituents’ concerns highlights the

need for this Court’s intervention.

      51.       According to its September 21, 2018 Board Minutes, Gwinnett

County BOE also had “total numbers for active and inactive voters” provided to it

as well as for “voter registration” data entry numbers as early as September 2018.

Even a need for “heavy overtime due to the unanticipated turnout” was noted just

a month in advance of the election by Gwinnett County BOE. Yet, despite this

knowledge of the turnout, Gwinnett County and its BOE was still unprepared for

the election.

      52.       In an attempt to meet high voter registration needs, DeKalb County

BOE similarly required its staff to work long hours in the weeks leading up to the

elections—14-16 hour days, including weekends starting in mid-September. Even

then, according to its November 16, 2018 BOE Board Minutes, DeKalb County

only gave voters two weeks’ notice that additional advance voting sites were being

added for the runoff election. Such notice, particularly in light of the Board’s

awareness of a high turnout in the several weeks leading up to the election, is a

wholly insufficient response.

                                         21
      53.       Even though DeKalb County was well aware of its growth in voter

registration, according to its September 13, 2018 BOE Board Minutes, DeKalb

County BOE recommended only three advance voting sites be opened for the entire

three-week period and only opened an additional seven locations the week prior to

the election.

      54.       Similarly, according to its December 13, 2018 BOE Board Minutes,

the Fulton County BOE knew not only that it was experiencing increased voter

registration, but that it had roughly 80 less polling locations than previously,

approximately a 30% decrease. Following the 2018 election, the Fulton County

BOE acknowledged that it knew it should provide more information to voters, but

it was concerned “if voters will continue to read” if such information was added to

its Head of Households letter, since it would lengthen the letter. Such a speculative

concern cannot justify the BOE’s failure to provide the County voters with the

information they need to exercise their constitutional right to vote.

      55.       As demonstrated in its December 4, 2018 BOE Board Minutes, the

Fulton County BOE was also aware of issues relating to parking at a polling

location; issues with its and the Secretary of State’s website regarding voter

information; constituent complaints regarding absentee mail procedures and

unmarked polling locations; that it needed more staff to accommodate the number

                                        22
of registered voters in the county; and “a large number of complaints from voters

in and out to the county [sic]” regarding the “Secretary of State’s office policies

and procedures.” Yet, despite this awareness, there appear to be no meaningful

plans set in place to ensure that voters will not run into similar issues in future

elections.

      56.    As the failings in the 2018 elections show, absent a direction from the

Court to take all necessary actions in advance of the 2020 elections—including,

for example, adjusting turnout prediction and budgeting formulas to prepare for

turnout, hiring enough staff to reform and improve processing time of registration

and absentee ballot applications, selecting sufficient polling places, increasing the

number of voting machines and ensuring that those machines properly function,

along with other reforms—Georgia Shift will suffer imminent and irreparable

injury to its mission and the Counties’ citizens, along with the Individual Plaintiffs,

will continue to experience disenfranchisement.

      57.    County Boards of Elections failed properly to plan for and address

these problems, and the Counties failed to evaluate and provide the funds required

to prevent these problems.        More fundamentally, since the 2018 election,

Defendants have failed to undertake meaningful efforts to improve the functions

of the election system to ensure that these problems do not reoccur.

                                         23
       58.    Because Defendants have not demonstrated a pattern of commitment

 to providing proper election services, Defendants’ election violations are

 reasonably expected to recur, and Georgia Shift has and will continue to divert

 resources from specific services in order to protect the right to vote.

                              CAUSE OF ACTION
Violation of the Fundamental Right to Vote under the First and Fourteenth
Amendments to the United States Constitution and 42 U.S.C. § 1983

       59.    Plaintiffs reallege and incorporate by reference the allegations

 contained in the preceding paragraphs.

       60.    The Fourteenth Amendment protects the fundamental right to vote.

 See Anderson v. Celebrezze, 460 U.S. 780, 789 (1983); Burdick v. Takushi, 504

 U.S. 428, 434 (1992). Pursuant to the Anderson-Burdick line of cases, the

 government cannot infringe upon the right to vote without adequate justification;

 the greater the magnitude of the infringement, the stronger the justification must

 be. When the burden on the right to vote is severe, the challenged regulation must

 advance a compelling state interest. See Burdick, 504 U.S. at 434.

       61.    The practices outlined above impose a severe burden—outright

 disenfranchisement—on the right to vote. Defendants’ failure to provide their

 elections staff with the tools necessary to run an election resulted in extremely long

 lines on Election Day 2018 and failures to timely process registration forms,

                                          24
absentee ballot applications, and absentee ballots, resulting in unreasonable and

severe burdens on the right to vote. There continues to be little indication thus far

that Defendants intend to resolve these pervasive problems, which will continue

unless the Court intervenes. Plaintiffs will again be exposed to all the same injuries

they have suffered in the past if Defendants again do not account for turnout and

resolve these pervasive problems. This conduct constitutes at least a serious

burden on the right to vote.

      62.    Defendants have failed to assert any “legitimate state interests of

sufficient weight” that would justify the burdens imposed on Plaintiffs. See

Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1318-19 (11th Cir. 2019)

(“A law that severely burdens the right to vote must be narrowly drawn to serve a

compelling state interest. And even when a law imposes only a slight burden on

the right to vote, relevant and legitimate interests of sufficient weight still must

justify that burden.”) (internal citations omitted).

      63.    This systemic pattern of inaction, sanctioned and carried out by

Defendants, reflects neither “episodic election irregularity,” nor “issues of

inadvertent error.” See Gamza v. Aguirre, 619 F.2d 449, 453 (5th Cir. 1980);

Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978).




                                         25
        64.    In light of the various violations described above, Defendants have

 violated and continue to violate the First and Fourteenth Amendment’s protections

 against undue burdens on the right to vote. Absent a direction from the Court to

 take all necessary actions in advance of the 2020 elections to protect voters by

 reforming and improving polling locations, polling machines, and processing and

 provision of absentee ballots, and/or absent permanent injunctive relief, the

 Individual Plaintiffs will suffer imminent and irreparable injury to their

 fundamental right to vote and Georgia Shift will suffer imminent and irreparable

 injury to its core mission, including the disenfranchisement of Georgia Shift’s

 constituents, for which it has no adequate remedy at law.

                             PRAYER FOR RELIEF
      WHEREFORE, Plaintiffs demand the following:

              (a)   That this Court issue a judgment declaring that Defendants have

violated the Fourteenth Amendment to the United States Constitution;

              (b)   That this Court direct Defendants to take all necessary actions in

advance of the 2020 elections to protect voters by reforming and improving their

election procedures to comply with the Fourteenth Amendment and applicable laws,

including, but not limited to, publicly announcing the steps taken to provide

sufficient resources for the Boards of Elections to properly administer elections in


                                         26
2020 and beyond, any other such action that may be necessary to not burden voters

and their right to vote;

             (c)    That this Court issue an injunction prohibiting Defendants from

conducting or authorizing the conduct of any public election without requiring the

BOE Defendants to evaluate and provide enough polling places; examine the

number of voting machines needed to avoid delays, including any new machines,

and provide enough functioning machines at polling places; evaluate current and

anticipated staffing needs and hire and train sufficient elections staff to prevent

voters from having to wait in unreasonably long lines on Election Day 2018, and

that will allow elections officials to process all registration forms and absentee ballot

applications within one day of receipt, where any harm that Defendants might suffer

due to an injunction is outweighed by the harm that disenfranchised voters would

suffer absent court intervention;

             (d)    Retain jurisdiction to ensure all Defendants’ ongoing compliance

with the foregoing Order;

             (e)    That Plaintiffs be awarded attorneys’ fees under 42 U.S.C. §

1988;

             (f)    That all costs of this action be taxed against Defendants; and




                                           27
            (g)   That the Court award any additional or alternative relief as may

be deemed appropriate under the circumstances.



Dated: May 30, 2019                         Respectfully submitted,


                                            /s/ Neil A. Steiner______________

                                            Neil A. Steiner*
                                            Dechert LLP
                                            Three Bryant Park,
                                            1095 Avenue of the Americas
                                            New York, NY 10036
                                            212-698-3822 (phone)
                                            neil.steiner@dechert.com

                                            Angela M. Liu*
                                            Melanie C. MacKay*
                                            Dechert LLP
                                            35 West Wacker Drive,
                                            Suite 3400
                                            Chicago, IL 60601
                                            (312) 646-5816 (phone)
                                            angela.liu@dechert.com
                                            melanie.mackay@dechert.com

                                            Sean J. Young (Ga. Bar No. 790399)
                                            American Civil Liberties Union
                                            Foundation of Georgia, Inc.
                                            P.O. Box 77208
                                            Atlanta, GA 30357
                                            770-303-8111 (phone)
                                            770-303-0060 (fax)
                                            syoung@acluga.org

                                       28
     Sophia Lin Lakin*
     Dale E. Ho*
     American Civil Liberties Union
     125 Broad Street, 18th Floor
     New York, NY 10004
     212-519-7836 (phone)
     slakin@aclu.org
     dho@aclu.org

     *admitted Pro hac vice

     Attorneys for Plaintiffs




29
                      CERTIFICATE OF COMPLIANCE

      I hereby certify that I have read the Court’s Standing Order in Cases

Proceeding Before the Honorable Amy Totenberg and that I will comply with its

provisions during the pendency of this litigation.

                                       /s/ Neil A. Steiner
                           CERTIFICATE OF SERVICE


       I hereby certify that on May 30, 2019, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system (which document was prepared in Times

New Roman font, 14-point type, one of the font and point selections approved by the

Court in N.D. Ga. L.R. 5.1(C)), which will automatically send e-mail notification of

such filing to all attorneys of record.


Date: May 30, 2019


                                          /s/ Neil A. Steiner
